Case 3:17-cv-00765-SMY-MAB Document 64-5 Filed 12/17/18 Page 1 of 1 Page ID #397
        PRIVILEGED AND CONFIDENTIAL
        SUBJECT TO SEAL PURSUANT TO 31 U.S.C. § 3730

                           BAYER CONFIDENTIAL INTERVIEWEE 4


        October 18, 2016 Telephone Interview
          1. Interviewer: Thank you for taking the time to talk with us about the
              reimbursement support industry. As you know we are a private research team
              looking to develop a better understanding of this industry. We conduct this
              research by conducting 55 minute interviews of reimbursement personnel and
              also the pharmaceutical sales reps. So over the last decade the pharmaceutical
              industry has made an enormous investment in reimbursement services. This
              research is important to help us understand whether that has been an effective use
              of resources. So as is customary in qualitative research I will be recording the
              interview. This serves mainly to ensure that I accurately record your responses
              and also to assess my own performance. The interview lasts 55 minutes. As we
              go through the process, I will periodically remind you where we are with respect
              to time. Given that we have such a short time, there may be times when I will
              have to redirect you and move you on to another topic, so that all topics can be
              covered. We have no particular bias one way or another about the industry. We
              value your opinions, thoughts and insights and we ask that you share them openly
              and honestly with us. Also at the end of 55 minutes you will receive an email
              with both the payment form with payment information, as you will paid $125 for
              the 55 minutes and a survey link that has 5 survey questions regarding your
              experience during the interview. The survey is optional. Some of the research
              questions will be open ended and require a more free flowing response. Other
              questions will be in the form of multiple choice, where you will be read a
              statement and have 4 options the A) you strongly agree, B) agree, C) strongly
              disagree and D) disagree. Then I will follow up with the question, tell me why
              you answered the way you did? Because this is research study the questions are
              standardized. The questions are designed to cover a wide range of roles within the
              industry, so some questions may not apply to you within your role within the
              industry. And finally with that intro let’s begin. Just so we have it on record, I’m
              talking with CI-4 and you’re employed by A-Line staffing right with the Lash
              Group?
          2. CI-4: Yes



                                                   1
